DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,738,102. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘102 comprise overlapping subject matter.
US ‘102 is drawn to a composition comprising one or more unit doses of a PCSK9-binding fusion protein having the amino acid sequence of SEQ ID NO:3, the unit dose containing from 250 mg to 350 mg of the PCSK9-binding fusion protein formulated at a concentration of at least 200 mg/mL; and a pharmaceutically-acceptable carrier. Dependent claims include: “[t]he composition of claim 1, wherein the unit dose has a concentration of at least 250 mg/mL of the PCSK9-binding fusion protein”; “[t]he composition of claim 1, wherein the unit dose has a concentration of at least 300 mg/mL of the PCSK9-binding fusion protein”; “[t]he composition of claim 1, wherein the pharmaceutically-acceptable carrier comprises a buffering agent, an isotonicity agent, a solvent, and optionally a surfactant”; “[t]he composition of claim 4, wherein the buffering agent comprises one or more of an amino acid buffer, citrate buffer, a phosphate buffer, an acetate buffer, succinate buffer, and a bicarbonate buffer”; “[t]he composition of claim 5, wherein the buffering agent comprises L-Histidine/L-Histidine monohydrochloride”; “[t]he composition of claim 5, wherein the isotonicity agent comprises one or more of sodium chloride, dextrose, sucrose, glycerin, mannitol, sorbitol, arginine, and potassium chloride”; “[t]he composition of claim 7, wherein the isotonicity agent comprises sodium chloride”; “[t]he composition of claim 4, wherein the pharmaceutically-acceptable carrier comprises polysorbate-80”; “[t]he composition of claim 4, wherein the composition does not comprise a surfactant”; “[t]he composition of claim 4, wherein the solvent is water”; “[an] injection pen comprising the composition of claim 1”; “[t]he injection pen of claim 12, wherein the injection pen contains from 1 to 10 unit doses”; “[t]he injection pen of claim 13, wherein the unit doses are no more than 1.5 mL in volume”; “[t]he injection pen of claim 14, wherein the unit doses are no more than 1 mL in volume”; “[a] method for treating a PCSK9-related disorder, comprising: administering to a subject in need, a unit dose of a PCSK9-binding fusion protein having the amino acid sequence of SEQ ID NO:3, the unit dose containing from 250 mg to 350 mg of the PCSK9-binding fusion protein formulated at a concentration of at least 200 mg/mL in a pharmaceutically-acceptable carrier; wherein the unit dose is administered subcutaneously every 4 weeks”; “[t]he method of claim 16, wherein the unit dose has a concentration of at least 250 mg/mL of the PCSK9-binding fusion protein”; “[t]he method of claim 16, wherein the pharmaceutically-acceptable carrier comprises a buffering agent, an isotonicity agent, a solvent, and optionally a surfactant”; “[t]he method of claim 18, wherein the buffering agent comprises one or more of an amino acid buffer, citrate buffer, a phosphate buffer, an acetate buffer, succinate buffer, and a bicarbonate buffer”; “[t]he method of claim 19, wherein the buffering agent comprises L-Histidine/L-Histidine monohydrochloride”; “[t]he method of claim 18, wherein the isotonicity agent comprises one or more of sodium chloride, dextrose, sucrose, glycerin, mannitol, sorbitol, arginine, and potassium chloride”; “[t]he method of claim 18, wherein the pharmaceutically-acceptable carrier comprises polysorbate-80”; “[t]he method of claim 18, wherein the solvent is water”; “[t]he method of claim 16, wherein the unit dose is no more than 1.5 mL in volume”; “[t]he method of claim 16, wherein the subject is a human, having a condition selected from a lipid disorder, hypercholesterolemia, dyslipidemia, coronary heart disease, atherosclerosis, high blood pressure, Type 2 diabetes mellitus, and cholestatic liver disease”; “[t]he method of claim 25, wherein the subject has hypercholesterolemia”; “[t]he method of claim 26, wherein the subject has familial hypercholesterolemia”; “[t]he method of claim 16, wherein the subject has atherosclerotic cardiovascular disease (ASCVD) or is at high risk of ASCVD”; “[t]he method of claim 16, wherein the subject is not undergoing therapy with a statin, or is not undergoing therapy with a lipid-lowering oral therapy”; “[t]he method of claim 16, wherein the subject is undergoing therapy with a statin, or another lipid-lowering oral therapy.”
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Conclusion
	No claim is currently allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Camphousen et al. (WO2014165693, cited in the IDS dated 7/21/2020 teaches fibronectin based scaffold fusion proteins (FAS-HSA) e.g. Example I and SEQ 1G NO:s 198, 200, 202, 204, 265 in Figures LA-LD. See ABSS search results dated 9/10/22, via SCORE/Patent Center. These sequences comprise several conservative and non-conservative mutations/alterations in the FBS portion of the fusion polypeptide with respect to the instantly claimed SEQ ID NO: 3, and do not anticipate nor make prima facie obvious the instantly claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 09/2022